Exhibit 10.1

 

[ex10i_001.jpg] 

SETTLEMENT AGREEMENT

 



 

 

MyDx, Inc. April 25, 2017 Daniel Yazbeck, CEO 215950 4225 Executive Square,
Suite 600 $150,781.22 La Jolla, CA 92037  



 

SETTLEMENT AGREEMENT, dated April 25, 2017 (this “Agreement”), between MyDx,
Inc. ("Maker") and BPM LLP (“BPM”). The parties agree to negotiate and settle
the debt set forth above under the following terms and conditions of this
Settlement Agreement (“Agreement”).

 

Maker and BPM agree that the current outstanding debt is $150,781.22. All
Parties agree that BPM shall expect payment of $80,000 toward settlement of the
debt set forth above. Maker shall pay BPM, 60 South Market Street, Suite 800,
San Jose, CA 95113, or as such other place as BPM may from time to time
designate in writing, the sum of $80,000 (the “Settlement Amount”). BPM agrees
to compromise the debt under the condition that they will receive payments
timely according to the terms and provisions below.

 

Maker and BPM agree that, following Maker’s receipt of each new debt or equity
investment (including investments paid in tranches over time) by a party who is
not, as of the date of this Agreement, an officer, director, shareholder, or
creditor of Maker (a “New Investment”), Maker shall pay fifteen percent (15%) of
the proceeds (net of any legal and broker fees) to BPM on the first day of the
month following receipt of the New Investment until the Settlement Amount has
been paid. By way of example, if on July 31, 2017, Maker receives $400,000 in
net proceeds from a New Investment, Maker shall pay BPM $60,000 on August 1. If
on November 30, 2017, Maker receives $67,000 in net proceeds from a New
Investment, Maker shall pay BPM $10,050 on December 1. For the sake of clarity,
an investment whose entire use of proceeds, per the new investor, is to pay
another creditor or service provider of Maker is excluded from the definition of
New Investment.

 

Maker and BPM agree that Maker shall have until May 31, 2018 to pay the
Settlement Amount.

 

On April 27, 2016, BPM signed an independent registered public accounting firm’s
report on Maker’s audited financial statements for the year ended December 31,
2015 (the “2015 Report”). BPM and Maker agree that if Maker requests BPM’s
consent to include the 2015 Report in a filing with the Securities and Exchange
Commission, BPM shall, while followings its procedures, grant such consent
within ten (10) business days of such request.

 

All settlement terms herein are dependent upon BPM’s receipt of the Settlement
Amount.

 

This Agreement for debt settlement shall be binding upon BPM, Maker, and their
successors and assignees.

 

This Agreement constitutes the final, complete, and exclusive understanding of
the parties with respect to the matters dealt with in this Agreement. It
supersedes all prior and contemporaneous negotiations and agreements between the
parties with respect to those matters, all of which are merged into this
Agreement.

 

No modification to any provisions contained in this Agreement shall be binding
upon any party unless made in writing and signed by all parties.

 

Maker waives presentment, demand for performance, notice of nonperformance,
protest, notice of protest, and notice of dishonor. No delay on the part of BPM
in exercising any right hereunder shall operate as a waiver of such right under
this Agreement. This Agreement being delivered in, and shall be construed in
accordance with the laws of, the State of California.

 

If any action at law or in equity, bankruptcy or receivership, or any other
legal proceeding is instituted to collect, enforce or interpret this Agreement
or any of its provisions, or if this Agreement is placed in the hands of
attorneys for collection after maturity or default, Maker shall pay, in addition
to the principle and interest payable hereon, reasonable attorneys’ fees and
costs incurred by BPM.

  

This Agreement shall take effect as a sealed instrument and be enforced in
accordance with the laws of BPM’s state. By its signature below, BPM and Maker
agree to the terms of this Agreement.

  



Signature: [sign_01.jpg]   Signature: [sign_02.jpg]           Printed: Daniel
Yazbeck, CEO   Printed: BPM LLP

 